Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Bouazzi et al “Optimization of graded band gap CdHgTe solar cells”. 

Regarding Claim 1, Bouazzi discloses a solar cell comprising an HgCdTe absorber (Introduction Paragraph 5 teaching the claimed “a photovoltaic device having an energy side configured to be exposed to a light source, the photovoltaic device comprising an absorber layer, the absorber layer comprises a first surface facing the energy side and a thickness defined between the first surface and a second surface”). The absorber may be p-type and is adjacent n-type layer within the cell (Fig. 1 teaching “the absorber layer is disposed between an n-type layer of the photovoltaic device and a back contact of the photovoltaic device”). Although the cell does not expressly disclose an electrode, solar cells necessarily require electrodes to extract current and as such, there would be two opposing electrodes, one on either side of the p-n junction such that although silent as to its presence, a skilled artisan would necessarily know an electrode would be adjacent the p-type layer. 

As the absorber is HgCdTe ([0024]) is has a mole fraction of mercury and a mole fraction of cadmium teaching “the absorber layer comprises mercury having a mole fraction y, cadmium having a mole fraction (1-y), and tellurium”). As the band gap of HgTe is 0 and the band gap of CdTe is 1.5, the resulting layer would necessarily be between 0-1.5 eV teaching the claimed “and a band gap of the absorber layer at the first surface is greater than 0.5 eV and less than 1.5 eV”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). The composition is graded throughout (Fig. 1 teaching “the mole fraction y of the mercury varies through the thickness of the absorber layer with distance from the first surface of the absorber layer”). 

Although the express concentration is not taught by Bouazzi, Bouazzi clearly shows that the concentration/mole fraction of mercury within the absorber layer should be graded throughout and optimized for a desired band gap energy so as to achieve a desired result associated with the absorption of light (Fig. 2). A skilled artisan would necessarily appreciate the content of mercury within an HgCdTe absorber graded layer within the device should therefore be optimized for desired spectral conversion and as such, would require no more than routine experimentation to select a concentration of mercury within the thickness direction of Bouazzi’s solar cell device within the claimed range, thereby rendering obvious the claimed “the absorber layer has a central region forming the middle 50% of the thickness of the absorber layer;  and an average concentration of mercury within the central region of the absorber layer is greater than 1x1019 cm-3 and less than 5x1021 cm-3). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). If it is Applicant’s position that optimization of this known parameter within the art would not be routine to a skilled artisan, Applicant is required to provide evidence to support such a position. 

Regarding Claims 3-8, as modified Bouazzi discloses the graded composition of the HgCdTe absorber should be optimized for desired band gap and spectral absorption wherein the band gap decreases in a direction away from incident radiation, thereby requiring no more than routine experimentation to arrive at the specific compositional make-up of the claims based on the desired band gap and absorption coefficients of known varied compositions of the HgCdTe alloys, thereby rendering obvious the claimed “wherein an atomic percent of the tellurium in the absorber layer is greater than 25 atomic percent and less than 50 atomic percent”, “wherein an atomic percent of the mercury in the absorber layer is greater than 0 atomic percent and less than 25 atomic percent”, “wherein a minimum of the mole fraction y of the mercury is less than 0.04”, “wherein the minimum of the mole fraction y of the mercury is within 1,000 nm of the second surface of the absorber layer”, “wherein a maximum of the mole fraction y of the mercury is less than 0.4” and the claimed “wherein the maximum of the mole fraction y of the mercury is within 1,000 nm of the first surface of the absorber layer”. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). If it is Applicant’s position that optimization of this known parameter within the art would not be routine to a skilled artisan, Applicant is required to provide evidence to support such a position.

Regarding Claim 44, as Bouazzi discloses the graded composition of the HgCdTe absorber should be optimized for desired band gap and spectral absorption, it would require no more than routine experimentation to determine a maximum content of mercury within the claimed range based on the resulting desired optical properties of the absorber such that modified Zhong would render obvious “and an average concentration of mercury within the central region of the absorber layer is less than 6x1020 cm-3).”. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). If it is Applicant’s position that optimization of this known parameter within the art would not be routine to a skilled artisan, Applicant is required to provide evidence to support such a position.



Claim(s) 1, 3-8 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100055826 by Zhong et al (hereinafter Zhong) in view of US 5345093 by Mathurs and US 20120211069 by Yun et al (hereinafter Yun).

Regarding Claim 1, Zhong discloses a solar cell comprising an HgCdTe absorber (128 Fig. 2 [0024] teaching the claimed “a photovoltaic device having an energy side configured to be exposed to a light source, the photovoltaic device comprising an absorber layer, the absorber layer comprises a first surface facing the energy side and a thickness defined between the first surface and a second surface”). The absorber may be p-type and between an electrode and an n-type layer within the cell ([0024] Fig. 2 teaching “the absorber layer is disposed between an n-type layer of the photovoltaic device and a back contact of the photovoltaic device”). 

As the absorber is HgCdTe ([0024]) is has a mole fraction of mercury and a mole fraction of cadmium teaching “the absorber layer comprises mercury having a mole fraction y, cadmium having a mole fraction (1-y), and tellurium”). As the band gap of HgTe is 0 and the band gap of CdTe is 1.5, the resulting layer would necessarily be between 0-1.5 eV teaching the claimed “and a band gap of the absorber layer at the first surface is greater than 0.5 eV and less than 1.5 eV”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	
	Zhong fails to disclose the absorber is graded. 	

However, Mathurs discloses a semiconductor device configured for radiation absorption wherein the absorber is formed of an alloy of HgTe and CdTe wherein the alloy has a graded composition from one surface of the absorber to a second such that it continuously changes (Col 2 L 37- Col 3 L 15 teaching the claimed “the mole fraction y of the mercury varies through the thickness of the absorber layer with distance from the first surface of the absorber layer”). The grading allows for a varied band gap from one side being narrower and the other side being wider (Col 3 L 1-3). Although Mathurs discloses a radiation absorption device such as a photodetectors, such devices operate under the same scientific principles as solar cells by absorbing incident radiation and converting such radiation to electrical energy by the separation of electron/hole pairs. Solar cells would necessarily benefit from varied band gap in the same manner as a photodetector, as expressly disclosed in Yun, as graded or varied band gaps within an absorber results in increased range of spectral absorption ([0047]). 

Therefore, a skilled artisan would appreciate that grading the compositional make-up of the HgCdTe absorber within Zhong’s cell would result in a varied bandgap throughout its thickness, as taught by Mathurs, resulting in a narrow band gap on one end of the layer and a wider band gap on the other which would allow for an increased range of spectral absorption within the cell. 

Mathurs clearly shows that the concentration/mole fraction of mercury within the absorber layer should be graded throughout and optimized for a desired band gap energy so as to achieve a desired result associated with the absorption of light (Col 2 L 37 – Col 3 L 15). A skilled artisan would necessarily appreciate the content of mercury within an HgCdTe absorber graded layer within the device should therefore be optimized for desired spectral conversion and as such, would require no more than routine experimentation to select a concentration of mercury within the thickness direction of Zhong’s solar cell device within the claimed range, thereby rendering obvious the claimed “the absorber layer has a central region forming the middle 50% of the thickness of the absorber layer;  and an average concentration of mercury within the central region of the absorber layer is greater than 1x1019 cm-3 and less than 5x1021 cm-3). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). If it is Applicant’s position that optimization of this known parameter within the art would not be routine to a skilled artisan, Applicant is required to provide evidence to support such a position. 

Regarding Claim 3, as modified Zhong discloses the graded composition of the HgCdTe absorber should be optimized for desired band gap and spectral absorption, the composition including between 25-50 atomic % tellurium would necessarily be within the ambit of a skilled artisan, thereby rendering obvious the claimed “wherein an atomic percent of the tellurium in the absorber layer is greater than 25 atomic percent and less than 50 atomic percent”. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). If it is Applicant’s position that optimization of this known parameter within the art would not be routine to a skilled artisan, Applicant is required to provide evidence to support such a position.

Regarding Claim 4, as modified Zhong discloses the graded composition of the HgCdTe absorber should be optimized for desired band gap and spectral absorption, the composition including between 0-25 atomic % mercury would necessarily be within the ambit of a skilled artisan, thereby rendering obvious the claimed “wherein an atomic percent of the mercury in the absorber layer is greater than 0 atomic percent and less than 25 atomic percent”. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). If it is Applicant’s position that optimization of this known parameter within the art would not be routine to a skilled artisan, Applicant is required to provide evidence to support such a position.

Regarding Claim 5, as modified Zhong discloses the graded composition of the HgCdTe absorber should be optimized for desired band gap and spectral absorption, the composition including  less than 0.04 atomic % mercury would necessarily be within the ambit of a skilled artisan, thereby rendering obvious the claimed “wherein a minimum of the mole fraction y of the mercury is less than 0.04”. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). If it is Applicant’s position that optimization of this known parameter within the art would not be routine to a skilled artisan, Applicant is required to provide evidence to support such a position.

Regarding Claim 6, modified Zhong discloses the composition is graded such that is continuously increases in band gap in a direction toward radiation, such that the most narrow band gap would necessarily correspond to the highest content of mercury and the widest band gap would necessarily correspond to the lowest content of mercury which is located at the surface closest to radiation (Mathurs Col 2 L 37 – Col 3 L 15 teaching the claimed “wherein the minimum of the mole fraction y of the mercury is within 1,000 nm of the second surface of the absorber layer”). 

Regarding Claim 7, as modified Zhong discloses the graded composition of the HgCdTe absorber should be optimized for desired band gap and spectral absorption, the composition including  less than 0.04 atomic % mercury would necessarily be within the ambit of a skilled artisan, thereby rendering obvious the claimed “wherein a maximum of the mole fraction y of the mercury is less than 0.4”. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). If it is Applicant’s position that optimization of this known parameter within the art would not be routine to a skilled artisan, Applicant is required to provide evidence to support such a position.

Regarding Claim 8, modified Zhong discloses the composition is graded such that is continuously increases in band gap in a direction toward radiation, such that the most narrow band gap would necessarily correspond to the highest content of mercury which is located at the surface farthest from radiation (Mathurs Col 2 L 37 – Col 3 L 15 teaching the claimed “wherein the maximum of the mole fraction y of the mercury is within 1,000 nm of the first surface of the absorber layer”). 

Regarding Claim 44, as modified Zhong discloses the graded composition of the HgCdTe absorber should be optimized for desired band gap and spectral absorption, it would require no more than routine experimentation to determine a maximum content of mercury within the claimed range based on the resulting desired optical properties of the absorber such that modified Zhong would render obvious “and an average concentration of mercury within the central region of the absorber layer is less than 6x1020 cm-3).”. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). If it is Applicant’s position that optimization of this known parameter within the art would not be routine to a skilled artisan, Applicant is required to provide evidence to support such a position.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bouazzi or modified Zhong further in view of Zhao et al “Diffusion of Selenium in Liquid-Phase Epitaxy-Grown HgCdTe” (hereinafter Zhao). 

Regarding Claim 9, the prior art disclose the limitations of Claim 1 above but fail to disclose the inclusion of selenium. 

However, Zhao discloses including Se in HgCdTe allows for improved p-type doping with As and reduced lattice mismatch (Introduction teaching the claimed “the absorber layer comprises selenium;  the mercury, the cadmium, the selenium, and the tellurium form a Hg.sub.yCd.sub.1-ySe.sub.xTe.sub.1-x compound;  the selenium has a mole fraction x, and the tellurium has a mole fraction (1-x)”). The selenium being diffused would necessarily result in a higher concentration at the diffusion surface than farther from the surface (Fig. 2 teaching the claimed “and the mole fraction x of the selenium varies through the thickness of the absorber layer with distance from the first surface of the absorber layer”). 

Therefore, a skilled artisan would be motivated to include selenium in the HgCdTe compositions, as taught by Zhao, in order to improve doping. 

Regarding Claim 20, the prior art discloses the absorber is p-type (Zhong [0024]) but fails to disclose the type of dopant. 

However, Zhao discloses the use of arsenic for p-type doping in HgCdTe (introduction teaching the claimed “wherein the absorber layer is doped p-type, and comprises a group I dopant, a group V dopant, or both”). 

Therefore, a skilled artisan would appreciate any routine, known, and conventional dopant for p-type doping in HgCdTe, including arsenic as taught by Zhao would be an obvious modification to Zhong or Bouazzi, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 


Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bouazzi or modified Zhong further in view of US 5998235 by Mitra. 

Regarding Claim 10, modified Zhong discloses the limitations of Claim 9 but fails to disclose the minimum mole fraction of selenium. 

However, Mitra discloses when using selenium in a HgCdTe material, 4+/-0.1 mole% results in the material having a reduced defect density (Col 2 L 13 teaching the claimed “wherein a minimum of the mole fraction x of the selenium is less than 0.05”).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Therefore, a skilled artisan would appreciate use of approximately 4% selenium in modified Zhong’s material would achieve the desired reduced defect density. 
 
Regarding Claim 11, the prior art discloses optimization of the band gap of the absorber so as to result in a most narrow band gap at the first surface and a widest band gap at the second, incident radiation closest side of the absorber (Mathurs Col 2 L 37- Col 3 L 15 or Bouazzi Fig. 1) such that the resulting amount of selenium would be optimize to conform with the desired band gap range, thereby resulting in no more than routine experimentation to arrive at the desired minimum selenium content at the incident radiation side of the absorber, teaching the claimed “wherein the minimum of the mole fraction x of the selenium is within 1,000 nm of the second surface of the absorber layer”.  
 
Regarding Claim 12, the prior art disclose selenium is approximately 4 mol% of the compound (Mitra Col 2 L 13 teaching the claimed “wherein a maximum of the mole fraction x of the selenium is less than 0.4”).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 13, the prior art discloses optimization of the band gap of the absorber so as to result in a most narrow band gap at the first surface and a widest band gap at the second, incident radiation closest side of the absorber (Mathurs Col 2 L 37- Col 3 L 15 or Bouazzi Fig. 1) such that the resulting amount of selenium would be optimize to conform with the desired band gap range, thereby resulting in no more than routine experimentation to arrive at the desired minimum selenium content at the incident radiation side of the absorber, teaching the claimed “wherein the maximum of the mole fraction x of the selenium is within 1,000 nm of the first surface of the absorber layer”.  

 
Regarding Claim 14, the prior art disclose selenium is approximately 4 mol% of the compound (Mitra Col 2 L 13) thereby necessarily exhibiting an amount which overlaps with the claimed atomic percent range, teaching the claimed “wherein an atomic percent of the selenium in the absorber layer is greater than 0 atomic percent and less than 25 atomic percent”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
 
Regarding Claim 15, the prior art discloses the mercury content and the selenium content decrease in a direction away from the light absorbing surface (Zhao Fig. 2 teaching the claimed “wherein a sum of the mole fraction x of the selenium and the mole fraction y of the mercury decreases with distance from the first surface of the absorber layer”).  
 
Regarding Claim 16, the prior art discloses the minimum amount of mercury may be 0 (for example Bouazzi Fig. 1 and introduction) and the amount of selenium may be 4 mol% (Mitra Col 2 L 13) thereby teaching the claimed “wherein a minimum of a sum of the mole fraction x of the selenium and the mole fraction y of the mercury is less than 0.05”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
 
Regarding Claim 17, the prior art renders obvious the optimization of the content of mercury in the alloy composition based on desired spectral absorption (see rejection of Claim 1 above) and the amount of selenium may be 4 mol% (Mitra Col 2 L 13) thereby teaching the claimed “wherein a maximum of a sum of the mole fraction x of the selenium and the mole fraction y of the mercury is less than 0.4”. 
 
Regarding Claim 18, the prior art fails to express disclose the ratio of selenium to the ratio of mercury within two separate regions of the absorber. 

However, as the intent of the graded mercury composition within the prior art is to grade the bandgap of the material, it would have been obvious to a skilled artisan to optimize the mercury content for the desired band gap grading such that no more than routine experimentation would be required to arrive at a gradient which would result in the ratio of mercury: selenium in a first portion of the absorber being greater than 5 times the ratio of mercury: selenium in a second portion of the absorber, thereby rendering obvious the claimed “wherein: the absorber layer comprises a first region and a second region;  the first region is disposed closer to the first surface of the absorber layer relative to the second region;  and a ratio of an average of a sum of the mole fraction x of the selenium and the mole fraction y of the mercury in the first region to an average of a sum of the mole fraction x of the selenium and the mole fraction y is greater than 5”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
 
Regarding Claim 19, as the prior art renders obvious the optimization of the absorber composition based on desired band gap energy (see rejection of Claims 1 and 18 above), it would have been obvious for the optimization to result in content of the materials within two separate regions to result in a range of composition over the thickness of the absorber so as to satisfy the claimed “wherein the first region and the second region have a thickness greater than 100 nanometers and less than 2,500”.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721